 ARCHIDIOC'FS OF PII.IADI.PHIA. TC.Archdiocese of Philadelphia or, in the alternative,Archdiocese of Philadelphia and each of 273 Par-ishes as Joint or Coemployers and Association ofCatholic Teachers Local Union No. 1776, AmericanFederation of Teachers, AFL-CIO, Petitioner. Case4 RC- 11987August 21., 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING ANt) MEMBERS PENII.I()AND MURPHYOn January 17, 1977, the National Labor RelationsBoard issued a Decision and Direction of Election' inthe above-entitled proceeding finding that it wouldeffectuate the purposes of the National Labor Rela-tions Act, as amended, to assert jurisdiction over theArchdiocese of Philadelphia (hereinafter the Archdio-cese or the Employer); that a question affecting com-merce existed concerning the representation of em-ployees of the Employer within the meaning ofSection 2(6) and (7) and Section 9(c) of the Act: andthat the petitioned-for archdiocesewide unit of layteachers in 273 parish elementary schools was appro-priate for the purposes of collective bargaining. Con-sequently, the Board directed an election in the ap-propriate unit.Thereafter, the Employer filed a motion in theUnited States District Court for the Eastern Districtof Pennsylvania seeking preliminary and permanentinjunctive relief from the Board's assertion ofjurisdic-tion over the Employer. On February 17, 1977, thedistrict court issued a preliminary injunction enjoin-ing the Board from taking any further administrativeaction until the court ruled on the Employer's claimsfor permanent relief. On March 3, 1977, the GeneralCounsel appealed to the United States Court of Ap-peals for the Third Circuit. On July 7. 1977. the dis-trict court issued an order permanently enjoining theBoard from asserting jurisdiction or taking adminis-trative action with respect to the parish elementaryschools of the Archdiocese and the lay teachers em-ployed therein. Subsequently. on March 21. 1979, theSupreme Court issued its decision in N.L.R.B. v. TheCatholic Bishop of Chicago, e a/.2 In that case theCourt affirmed a decision of the Seventh Circuit de-nying enforcement of a bargaining order issued bythe Board against a church-operated Catholic school.)'227 NL.RB 1178.2 440 U.S. 490 (1979).] The Catholic Bishxop td ChicagoR .N LRB., 559 F.2d 1112 (71h Cir1977). denying enforcement or 224 NLRB 1221 (1976)1.Thereafter the Board decided. sua .Vonlec to recon-sider its decision in this proceeding in light of theCourt's opinion in ('atholic Bishop. slrral. Accord-ingly, the Board filed a motion with the Third Circuitrequesting the court to vacate the order of' the DistrictCourt and to remand the case to the said DistrictCourt with instructions to hold it in abeyance in orderto permit the Board to dismiss the representation pe-tition in the instant case. On May 10, 1979. the courtgranted the Board's motion.Pursuant to the provisions of Section 3(h) of theNational l abor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon reconsideration of the entire record in thisproceeding the Board has decided to vacate its previ-ous Decision and Direction of' Election in this pro-ceeding and dismiss the petition filed herein.As fully detailed in our January 17. 1977. decisionthe Archdiocese of Philadelphia is a religious institu-tion which encompasses 273 private parish elemen-tary schools. Each of these schools is under the imme-diate direction of a parish pastor appointed by andresponsible to the archbishop. The archbishop whoholds the supreme legislative, judicial, and persuasiveauthority in the Archdiocese, has delegated responsi-bility for the supervision of the schools to the archdi-ocesan superintendent of schools. Thus. the schoolsare operated by the Archdiocese.Subsequent to the Board's original decision in thisproceeding, the Supreme Court issued i:s decision inCatholic Bishop. supra. In its opinion the Court ob-served that although the respondents therein pressedtheir claims under the religion clauses of the firstamendment, it first had to consider, under its tradi-tional rules of statutory construction. "whether Con-gress intended the Board to have jurisdiction overteachers in church-operated schools"4before reachingthe respondents' constitutional claims. The Courtconcluded that the Board did not have jurisdictionover the respondent on the ground that. "in the ab-sence of a clear expression of Congress' intent tobring teachers in church-operated schools within thejurisdiction of the Board."' it would decline to con-strue the Act in a manner that would require it toresolve difficult questions arising out of the guaran-tees of the religion clauses of the first amendment.Upon reconsideration of our prior decision in thisproceeding we conclude that our assertion of'jurisdic-tion over the Employer herein cannot stand becauseit is contrary to the holding of the Supreme Court inCatholic Bishop, supra.' I. R. B .The (athh- Bsh,?p ( hCaao iq"rh. 441) S. .494Id244 NLRB No. 79553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly. we shall vacate our previous Decisionand Direction of Election and dismiss the petitionfiled herein.66 In view of our decision herein, we find it unnecessary to pass on therequest of Association of Catholic Teachers Local Union No. 1776, Ameri-can Federation of Teachers, AFL-CIO (the Petitioner), for withdrawal ofthe petition.ORDERIt is hereby ordered that the Board's Decision andDirection of Election in Case 4-RC- 11987. reportedat 227 NLRB 1178, be, and it hereby is, vacated.IT IS FURrHER ORDERED that the petition herein be,and it hereby is, dismissed.554